DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitations "the first radially outwardly facing surface" and “the second radially outwardly facing surface” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0088285 to Vacca et al (Vacca).
Regarding claim 1, Vacca discloses a gear for a pump comprising: 
a gear body (fig. 5B) defining a root circle (18, fig. 5B; [60]); and a plurality of gear teeth (12, fig. 5B; [60]) extending from the gear body radially outwardly of the root circle, each of the plurality of gear teeth having a tip portion (11, fig. 5B), a leading edge (edges of the teeth as shown in figs. 5A, 5B), a trailing edge (edges of the teeth as shown in figs. 5A, 5B), a circular thickness defined between the leading edge and the trailing edge (fig. 5A), and a radially outwardly facing surface (fig. 5A; [60]-[61]) the radially outwardly facing surface including a chamfered portion (22, fig. 5A; [60]-[61]) that extends from only one of the leading edge and the trailing edge toward the other of the leading edge and the trailing edge across a portion of the circular thickness.  
Regarding claim 8, Vacca discloses the gear according to claim 1, wherein the chamfered portion extends from the root circle to the tip portion of each of the plurality of gear teeth (Fig. 5A).  
Regarding claim 11, Vacca discloses a fuel pump comprising: 
a housing (102, fig. 1) including an interior (where gears are installed, fig. 1), an inlet (104, fig. 1), and an outlet (106, fig. 1); a stationary bearing mounted in the interior ([4], [5]); a pressure loaded bearing (120, fig. 2A; [4]-[5], [51]), [82]) positioned in the interior opposite the stationary bearing; and a gear (110, 112, fig. 1) rotatably supported between the pressure loaded bearing and the stationary bearing(figs. 1-2A), the gear comprising: 
a gear body (fig. 5B) defining a root circle (18, fig. 5B; [60]); and a plurality of gear teeth (12, fig. 5B; [60]) extending from the gear body radially outwardly of the root circle, each of the plurality of gear teeth having a tip portion (11, fig. 5B), a leading edge (edges of the teeth as shown in figs. 5A, 5B), a trailing edge (edges of the teeth as shown in figs. 5A, 5B), a circular thickness defined between the leading edge and the trailing edge (fig. 5A), and a radially outwardly facing surface (fig. 5A; [60]-[61]) the radially outwardly facing surface including a chamfered portion (22, fig. 5A; [60]-[61]) that extends from only one of the leading edge and the trailing edge toward the other of the leading edge and the trailing edge across a portion of the circular thickness.  
Regarding claim 18, Vacca discloses the gear according to claim 11, wherein the chamfered portion extends from the root circle to the tip portion of each of the plurality of gear teeth (Fig. 5A).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 9-10, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacca.
Regarding claim 2, Vacca discloses the gear according to claim 1, but does not explicitly disclose that the portion comprises at least 15% of the circular thickness.
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the portion of Arvin to comprise at least 15% of the circular thickness, since it has been held that where the general conditions of a claim are disclosed in the  prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05).
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).

Regarding claim 3, Vacca discloses the gear according to claim 2, but does not explicitly disclose that the portion comprises at least 40% of the circular thickness.
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the portion of Arvin to comprise at least 40% of the circular thickness, since it has been held that where the general conditions of a claim are disclosed in the  prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05).
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).

Regarding claim 4, Vacca discloses the gear according to claim 3, but does not explicitly disclose that the portion comprises at least 43% of the circular thickness.
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the portion of Arvin to comprise at least 43% of the circular thickness, since it has been held that where the general conditions of a claim are disclosed in the  prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05).
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).
 
Regarding claim 9, Vacca discloses the gear according to claim 1, but does not explicitly disclose that the chamfered portion includes a height of at least about 2 light bands.  
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the chamfer portion portions of Arvin to include a height of at least about 2 light bands, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05)
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).

Regarding claim 10, Vacca discloses the gear according to claim 9, but does not explicitly disclose that the height of the chamfered portion is about 3 light bands.  
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the chamfer portion portions of Arvin to include a height of about 3 light bands, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05)
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).

Regarding claim 12, Vacca discloses the gear according to claim 11, but does not explicitly disclose that the portion comprises about 15% of the circular thickness.
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the portion of Arvin to comprise at least 15% of the circular thickness, since it has been held that where the general conditions of a claim are disclosed in the  prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05).
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).
 
Regarding claim 13, Vacca discloses the gear according to claim 12, but does not explicitly disclose that the portion comprises at least 40% of the circular thickness.
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the portion of Arvin to comprise at least 40% of the circular thickness, since it has been held that where the general conditions of a claim are disclosed in the  prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05).
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).
 
Regarding claim 14, Vacca discloses the gear according to claim 13, but does not explicitly disclose that the portion comprises at least 43% of the circular thickness.
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the portion of Arvin to comprise at least 15% of the circular thickness, since it has been held that where the general conditions of a claim are disclosed in the  prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05).
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).

Regarding claim 19, Vacca discloses the gear according to claim 11, but does not explicitly disclose that the chamfered portion includes a height of at least about 2 light bands.  
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the chamfer portion portions of Arvin to include a height of at least about 2 light bands, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05)
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).

Regarding claim 20, Vacca discloses the gear according to claim 19, but does not explicitly disclose that the height of the chamfered portion is about 3 light bands.
However, Vacca discloses that height and the angle of the chamfer is chosen to ensure that the additional hydrodynamic force aids in generation of lubricating films of greater thickness ([51]-[61]). As such, it is clear that the thickness as claimed is a result effective variable.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the chamfer portion portions of Arvin to include a height of about 3 light bands, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05).
The official notice was taken in the previous office action. Since, the applicant has not traversed the notice, the statement is now taken to be admitted prior art (MPEP 2144.03).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacca as applied to claims 1 and 11 above, respectively, and further in view of US 6,939,093 to Arvin et al. (Arvin).
Regarding claim 5, Vacca discloses the gear according to claim 1, but does not explicitly disclose which Arvin discloses:
the chamfered portion is formed on each of the first radially outwardly facing surface (244, fig. 6) and the second radially outwardly facing surface (264, fig. 6; Col. 6, lines 62-col. 7, line 1).  
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to the chamfered portion formed on each of the first radially outwardly facing surface and the second radially outwardly facing surface as taught by Arvin so as to remove sharp edges which may provide a weak stress points (lines 62-col. 7, line 1; Arvin).  

Regarding claim 15, Vacca discloses the gear according to claim 11, but does not explicitly disclose which Arvin discloses:
the chamfered portion is formed on each of the first radially outwardly facing surface (244, fig. 6) and the second radially outwardly facing surface (264, fig. 6; Col. 6, lines 62-col. 7, line 1).  
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to the chamfered portion formed on each of the first radially outwardly facing surface and the second radially outwardly facing surface as taught by Arvin so as to remove sharp edges which may provide a weak stress points (lines 62-col. 7, line 1; Arvin).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                                                                                                                                        /AUDREY B. WALTER/Primary Examiner, Art Unit 3746